Exhibit 10.39
















PURCHASE AND SALE CONTRACT










BETWEEN










CCIP/2 CANYON CREST, L.L.C.

a Delaware limited partnership










AS SELLER



















AND













BELLAIRE HOLDINGS, LLC,

a Colorado limited liability company,

and FW MADISON MARKETING GROUP LLC,

a Colorado limited liability company










COLLECTIVELY, AS PURCHASER













CANYON CREST APARTMENTS




















TABLE OF CONTENTS




ARTICLE I DEFINED TERMS 1

ARTICLE II PURCHASE AND SALE, PURCHASE PRICE & DEPOSIT 1

2.1

Purchase and Sale

1

2.2

Purchase Price and Deposit

1

2.3

Escrow Provisions Regarding Deposit

2

ARTICLE III FEASIBILITY PERIOD 3

3.1

Feasibility Period

3

3.2

Expiration of Feasibility Period

3

3.3

Conduct of Investigation

3

3.4

Purchaser Indemnification

3

3.5

Property Materials

4

3.6

Property Contracts

5

ARTICLE IV TITLE 6

4.1

Title Documents

6

4.2

Survey

6

4.3

Objection and Response Process

6

4.4

Permitted Exceptions

6

4.5

Existing Deed of Trust

7

4.6

Subsequently Disclosed Exceptions

7

4.7

Purchaser Financing

7

4.8

Housing Assistance Program Vouchers

7

ARTICLE V CLOSING 10

5.1

Closing Date

10

5.2

Seller Closing Deliveries

10

5.3

Purchaser Closing Deliveries

11

5.4

Closing Prorations and Adjustments

12

5.5

Post Closing Adjustments

15

ARTICLE VI REPRESENTATIONS AND WARRANTIES OF SELLER AND PURCHASER 15

6.1

Seller's Representations

15

6.2

AS-IS

16


6.3

Survival of Seller's Representations

17

6.4

Definition of Seller's Knowledge

17

6.5

Representations And Warranties Of Purchaser

18

ARTICLE VII OPERATION OF THE PROPERTY 19

7.1

Leases and Property Contracts

19

7.2

General Operation of Property

19

7.3

Liens

19

ARTICLE VIII CONDITIONS PRECEDENT TO CLOSING 19

8.1

Purchaser's Conditions to Closing

19

8.2

Seller's Conditions to Closing

20

ARTICLE IX BROKERAGE 21

9.1

Indemnity

21

9.2

Broker Commission

21

ARTICLE X DEFAULTS AND REMEDIES 21

10.1

Purchaser Default

21

10.2

Seller Default

22

ARTICLE XI RISK OF LOSS OR CASUALTY 23

11.1

Major Damage

23

11.2

Minor Damage

23

11.3

Repairs

23

ARTICLE XII EMINENT DOMAIN 24

12.1

Eminent Domain

24

ARTICLE XIII MISCELLANEOUS 24

13.1

Binding Effect of Contract

24

13.2

Exhibits and Schedules

24

13.3

Assignability

24

13.4

Binding Effect

24

13.5

Captions

25

13.6

Number And Gender Of Words

25

13.7

Notices

25

13.8

Governing Law and Venue

27

13.9

Entire Agreement

27

13.10

Amendments

27

13.11

Severability

27

13.12

Multiple Counterparts/Facsimile Signatures

27

13.13

Construction

27

13.14

Confidentiality

27

13.15

Time Of The Essence

28

13.16

Waiver

28

13.17

Attorneys Fees

28

13.18

Time Zone/Time Periods

28

13.19

1031 Exchange

28

13.20

No Personal Liability of Officers, Trustees or Directors of Seller's Partners

29

13.21

No Exclusive Negotiations

29

13.22

ADA Disclosure

29

13.23

No Recording

29

13.24

Relationship of Parties

29

13.25

Dispute Resolution

29

13.26

AIMCO Marks

30

13.27

Non-Solicitation of Employees

30

13.28

Survival

30

13.29

Multiple Purchasers

30

ARTICLE XIV LEAD–BASED PAINT DISCLOSURE 31

14.1

Disclosure

31

14.2

Consent Agreement

31







PURCHASE AND SALE CONTRACT




THIS PURCHASE AND SALE CONTRACT (this "Contract") is entered into as of the 27th
day of June 2008 (the "Effective Date"), by and between CCIP/2 CANYON CREST,
L.L.C., a Delaware limited liability company, having an address at 4582 South
Ulster Street Parkway, Suite 1100, Denver, Colorado 80237 ("Seller"), and
BELLAIRE HOLDINGS, LLC, a Colorado limited liability company, and FW MADISON
MARKETING GROUP, LLC, a Colorado limited liability company, having a principal
address at 1873 South Bellaire Street, Suite 825, Denver, Colorado 80222
(individually and collectively, "Purchaser").

NOW, THEREFORE, in consideration of mutual covenants set forth herein, Seller
and Purchaser hereby agree as follows:

RECITALS




A.

Seller owns the real estate located in Arapahoe County, Colorado, as more
particularly described in Exhibit A attached hereto and made a part hereof, and
the improvements thereon, commonly known as Canyon Crest Apartments.

B.

Purchaser desires to purchase, and Seller desires to sell, such land,
improvements and certain associated property, on the terms and conditions set
forth below.

ARTICLE I
DEFINED TERMS

Unless otherwise defined herein, any term with its initial letter capitalized in
this Contract shall have the meaning set forth in Schedule 1 attached hereto and
made a part hereof.

ARTICLE II
PURCHASE AND SALE, PURCHASE PRICE & DEPOSIT

2.1

Purchase and Sale.  Seller agrees to sell and convey the Property to Purchaser
and Purchaser agrees to purchase the Property from Seller, all in accordance
with the terms and conditions set forth in this Contract.

2.2

Purchase Price and Deposit.  The total purchase price ("Purchase Price") for the
Property shall be an amount equal to $4,400,000, payable by Purchaser, as
follows:

2.2.1

Within 2 Business Days following the Effective Date, Purchaser shall deliver to
Stewart Title Guaranty Company, c/o Wendy Howell, National Commercial Closing
Specialist, 1980 Post Oak Boulevard, Suite 610, Houston, TX 77056, 800-729-1906
("Escrow Agent" or "Title Insurer") an initial deposit (the "Initial Deposit")
of $50,000 by wire transfer of immediately available funds ("Good Funds").  

2.2.2

On or before the day that the Feasibility Period expires, Purchaser shall
deliver to Escrow Agent an additional deposit (the "Additional Deposit") of
$40,000 by wire by transfer of Good Funds.  





2.2.3

The balance of the Purchase Price for the Property shall be paid to and received
by Escrow Agent by wire transfer of Good Funds no later than 12:00 p.m. on the
Closing Date.

2.3

Escrow Provisions Regarding Deposit.

2.3.1

Escrow Agent shall hold the Deposit and make delivery of the Deposit to the
party entitled thereto under the terms of this Contract.  Escrow Agent shall
invest the Deposit in such short-term, high-grade securities, interest-bearing
bank accounts, money market funds or accounts, bank certificates of deposit or
bank repurchase contracts as Escrow Agent, in its discretion, deems suitable,
and all interest and income thereon shall become part of the Deposit and shall
be remitted to the party entitled to the Deposit pursuant to this Contract.

2.3.2

Escrow Agent shall hold the Deposit until the earlier occurrence of (i) the
Closing Date, at which time the Deposit shall be applied against the Purchase
Price, or released to Seller pursuant to Section 10.1, or (ii) the date on which
Escrow Agent shall be authorized to disburse the Deposit as set forth in Section
2.2.2.  The tax identification numbers of the parties shall be furnished to
Escrow Agent upon request.

2.3.3

If prior to the Closing Date either party makes a written demand upon Escrow
Agent for payment of the Deposit, Escrow Agent shall give written notice to the
other party of such demand.  If Escrow Agent does not receive a written
objection from the other party to the proposed payment within 5 Business Days
after the giving of such notice, Escrow Agent is hereby authorized to make such
payment.  If Escrow Agent does receive such written objection within such
5-Business Day period, Escrow Agent shall continue to hold such amount until
otherwise directed by written instructions from the parties to this Contract or
a final judgment or arbitrator's decision.  However, Escrow Agent shall have the
right at any time to deliver the Deposit and interest thereon, if any, with a
court of competent jurisdiction in the state in which the Property is located.
 Escrow Agent shall give written notice of such deposit to Seller and Purchaser.
 Upon such deposit, Escrow Agent shall be relieved and discharged of all further
obligations and responsibilities hereunder.  Any return of the Deposit to
Purchaser provided for in this Contract shall be subject to Purchaser’s
obligations set forth in Section 3.5.2.

2.3.4

The parties acknowledge that Escrow Agent is acting solely as a stakeholder at
their request and for their convenience, and that Escrow Agent shall not be
deemed to be the agent of either of the parties for any act or omission on its
part unless taken or suffered in bad faith in willful disregard of this Contract
or involving gross negligence.  Seller and Purchaser jointly and severally shall
indemnify and hold Escrow Agent harmless from and against all costs, claims and
expenses, including reasonable attorney's fees, incurred in connection with the
performance of Escrow Agent's duties hereunder, except with respect to actions
or omissions taken or suffered by Escrow Agent in bad faith, in willful
disregard of this Contract or involving gross negligence on the part of the
Escrow Agent.

2.3.5

The parties shall deliver to Escrow Agent an executed copy of this Contract,
which shall constitute the sole instructions to Escrow Agent.  Escrow Agent
shall execute the signature page for Escrow Agent attached hereto solely with
respect to the provisions of this Section 2.3.


2.3.6

Escrow Agent, as the person responsible for closing the transaction within the
meaning of Section 6045(e)(2)(A) of the Internal Revenue Code of 1986, as
amended (the "Code"), shall file all necessary information, reports, returns,
and statements regarding the transaction required by the Code including, but not
limited to, the tax reports required pursuant to Section 6045 of the Code.
 Further, Escrow Agent agrees to indemnify and hold Purchaser, Seller, and their
respective attorneys and brokers harmless from and against any Losses resulting
from Escrow Agent's failure to file the reports Escrow Agent is required to file
pursuant to this section.

ARTICLE III
FEASIBILITY PERIOD

3.1

Feasibility Period.  Subject to the terms of Section 3.3 and 3.4 and the rights
of Tenants under the Leases, from the Effective Date to and including July 21,
2008 (the "Feasibility Period"), Purchaser, and its agents, contractors,
engineers, surveyors, attorneys, and employees (collectively, "Consultants")
shall, at no cost or expense to Seller, have the right from time to time to
enter onto the Property to conduct and make any and all customary studies,
tests, examinations, inquiries, inspections and investigations  of or concerning
the Property, review the Materials and otherwise confirm any and all matters
which Purchaser may reasonably desire to confirm with respect to the Property
and Purchaser’s intended use thereof (collectively, the “Inspections”).

3.2

Expiration of Feasibility Period.  If any of the matters in Section 3.1 or any
other title or survey matters are unsatisfactory to Purchaser for any reason, or
for no reason whatsoever, in Purchaser's sole and absolute discretion, then
Purchaser shall have the right to terminate this Contract by giving written
notice to that effect to Seller and Escrow Agent on or before 5:00 p.m. on or
before the date of expiration of the Feasibility Period.  If Purchaser provides
such notice, this Contract shall terminate and be of no further force and effect
subject to and except for the Survival Provisions, and Escrow Agent shall return
the Initial Deposit to Purchaser.  If Purchaser fails to provide Seller with
written notice of termination prior to the expiration of the Feasibility Period,
Purchaser's right to terminate under this Section 3.2 shall be permanently
waived and this Contract shall remain in full force and effect, the Deposit
shall be non-refundable and Purchaser's obligation to purchase the Property
shall be conditional only as provided in Section 8.1.

3.3

Conduct of Investigation.  Purchaser shall not permit any mechanics' or
materialmen's' liens or any other liens to attach to the Property by reason of
the performance of any work or the purchase of any materials by Purchaser or any
other party in connection with any Inspections conducted by or for Purchaser.
 Purchaser shall give reasonable advanced notice to Seller prior to any entry
onto the Property and shall permit Seller to have a representative present
during all Inspections conducted at the Property.  Purchaser shall take all
reasonable actions and implement all protections necessary to ensure that all
actions taken in connection with the Inspections, and all equipment, materials
and substances generated, used or brought onto the Property pose no material
threat to the safety of persons, property or the environment.  

3.4

Purchaser Indemnification.


3.4.1

Purchaser shall indemnify, hold harmless and, if requested by Seller (in
Seller's sole discretion), defend (with counsel approved by Seller) Seller,
together with Seller's affiliates, parent and subsidiary entities, successors,
assigns, partners, managers, members, employees, officers, directors, trustees,
shareholders, counsel, representatives, agents, Property Manager, Regional
Property Manager, and AIMCO (collectively, including Seller, "Seller's
Indemnified Parties"), from and against any and all damages, mechanics' liens,
liabilities, losses, demands, actions, causes of action, claims, costs and
expenses (including reasonable attorneys' fees, including the cost of in-house
counsel and appeals) (collectively, "Losses") arising from or related to
Purchaser's or its Consultants' entry onto the Property, and any Inspections or
other acts by Purchaser or Purchaser’s Consultants with respect to the Property
during the Feasibility Period or otherwise.

3.4.2

Notwithstanding anything in this Contract to the contrary, Purchaser shall not
be permitted to perform any invasive tests on the Property without Seller's
prior written consent, which consent may be withheld in Seller's sole
discretion.  Further, Seller shall have the right, without limitation, to
disapprove any and all entries, surveys, tests (including, without limitation, a
Phase II environmental study of the Property), investigations and other matters
that in Seller's reasonable judgment could result in any injury to the Property
or breach of any contract, or expose Seller to any Losses or violation of
applicable law, or otherwise adversely affect the Property or Seller's interest
therein.  Purchaser shall use reasonable efforts to minimize disruption to
Tenants in connection with Purchaser's or its Consultants' activities pursuant
to this Section.  No consent by the Seller to any such activity shall be deemed
to constitute a waiver by Seller or assumption of liability or risk by Seller.
 Purchaser hereby agrees to restore, at Purchaser's sole cost and expense, the
Property to the same condition existing immediately prior to Purchaser's
exercise of its rights pursuant to this Article III.  Purchaser shall maintain
and cause its third party consultants to maintain (a) casualty insurance and
commercial general liability insurance with coverages of not less than
$1,000,000.00 for injury or death to any one person and $3,000,000.00 for injury
or death to more than one person and $1,000,000.00 with respect to property
damage, and (b) worker's compensation insurance for all of their respective
employees in accordance with the law of the state in which the Property is
located.  Purchaser shall deliver proof of the insurance coverage required
pursuant to this Section 3.4.2 to Seller (in the form of a certificate of
insurance) prior to the earlier to occur of (i) Purchaser's or Purchaser's
Consultants' entry onto the Property, or (ii) the expiration of 5 days after the
Effective Date.  

3.5

Property Materials.

3.5.1

Within 2 Business Days after the Effective Date, and to the extent the same
exist and are in Seller's possession or reasonable control (subject to Section
3.5.2), Seller agrees to make the documents set forth on Schedule 3.5 (together
with any other documents or information provided by Seller or its agents to
Purchaser with respect to the Property, the "Materials") available at the
Property for review and copying by Purchaser at Purchaser's sole cost and
expense.  In the alternative, at Seller's option and within the foregoing 2-day
period, Seller may deliver some or all of the Materials to Purchaser, or make
the same available to Purchaser on a secure web site (Purchaser agrees that any
item to be delivered by Seller under this Contract shall be deemed delivered to
the extent available to Purchaser on such secured web site).  To the extent that
Purchaser determines that any of the Materials have not been made available or
delivered to Purchaser pursuant to this Section 3.5.1, Purchaser shall notify
Seller and Seller shall use commercially reasonable efforts to deliver the same
to Purchaser within 5 Business Days after such notification is received by
Seller; provided, however, that under no circumstances will the Feasibility
Period be extended and Purchaser's sole remedy will be to terminate this
Contract pursuant to Section 3.2.

3.5.2

In providing the Materials to Purchaser, other than Seller's Representations,
Seller makes no representation or warranty, express, written, oral, statutory,
or implied, and all such representations and warranties are hereby expressly
excluded and disclaimed.  All Materials are provided for informational purposes
only and, together with all Third-Party Reports, shall be returned by Purchaser
to Seller (or the destruction thereof shall be certified in writing by Purchaser
to Seller) as a condition to return of the Deposit to Purchaser if this Contract
is terminated for any reason.  Recognizing that the Materials delivered or made
available by Seller pursuant to this Contract may not be complete or constitute
all of such documents which are in Seller's possession or control, but are those
that are readily and reasonably available to Seller, Purchaser shall not in any
way be entitled to rely upon the completeness or accuracy of the Materials and
will instead in all instances rely exclusively on its own Inspections and
Consultants with respect to all matters which it deems relevant to its decision
to acquire, own and operate the Property.  

3.5.3

In addition to the items set forth on Schedule 3.5, no later than 5 Business
Days after the Effective Date, Seller shall deliver to Purchaser (or otherwise
make available to Purchaser as provided under Section 3.5.1) the most recent
rent roll for the Property listing the move-in date, monthly base rent payable,
lease expiration date and unapplied security deposit for each Lease (the "Rent
Roll").  Seller will provide to Purchaser an updated, uncertified Rent Roll
during the first week of July 2008.

3.5.4

In addition to the items set forth on Schedule 3.5, no later than 5 Business
Days after the Effective Date, Seller shall deliver to Purchaser (or otherwise
make available to Purchaser as provided under Section 3.5.1) a list of all
current Property Contracts (the "Property Contracts List").  Seller makes no
representations or warranties regarding the Property Contracts List other than
the express representations set forth in Section 6.1.7.  

3.6

Property Contracts.  On or before the expiration of the Feasibility Period,
Purchaser may deliver written notice to Seller (the "Property Contracts Notice")
specifying any Property Contracts which Purchaser desires to terminate at the
Closing (the "Terminated Contracts"); provided that (a) the effective date of
such termination on or after Closing shall be subject to the express terms of
such Terminated Contracts, (b) if any such Property Contract cannot by its terms
be terminated at Closing, it shall be assumed by Purchaser and not be a
Terminated Contract, and (c) to the extent that any such Terminated Contract
requires payment of a penalty or premium for cancellation, Purchaser shall be
solely responsible for the payment of any such cancellation fees or penalties.
 If Purchaser fails to deliver the Property Contracts Notice on or before the
expiration of the Feasibility Period, there shall be no Terminated Contracts and
Purchaser shall assume all Property Contracts at the Closing.  To the extent
that any Property Contract to be assigned to Purchaser requires vendor consent,
then, prior to the Closing, Purchaser may attempt to obtain from each applicable
vendor a consent (each a "Required Assignment Consent") to such assignment.
 Purchaser shall indemnify, hold harmless and, if requested by Seller (in
Seller's sole discretion), defend (with counsel approved by Seller) Seller's
Indemnified Parties from and against any and all Losses arising from or related
to Purchaser's failure to obtain any Required Assignment Consent.

ARTICLE IV
TITLE

4.1

Title Documents.  Within 2 days after the Effective Date, Seller shall cause to
be delivered to Purchaser a standard form title insurance commitment ("Title
Commitment") to provide a standard American Land Title Association owner’s title
insurance policy for the Property, using the current policy jacket customarily
provided by the Title Insurer, in an amount equal to the Purchase Price (the
"Title Policy"), together with copies of all instruments identified as
exceptions therein (together with the Title Commitment, referred to herein as
the "Title Documents").  Seller shall be responsible only for payment of the
basic premium for the Title Policy.  Purchaser shall be solely responsible for
payment of all other costs relating to procurement of the Title Commitment, the
Title Policy, and any requested endorsements.  

4.2

Survey.  Subject to Section 3.5.2, within 1 Business Day after the Effective
Date, Seller shall deliver to Purchaser or make available at the Property the
most recent survey of the Property, if any, in Seller’s possession or reasonable
control (the "Existing Survey").  Purchaser may, at its sole cost and expense,
order a new or updated survey of the Property either before or after the
Effective Date (such new or updated survey, together with the Existing Survey,
is referred to herein as the "Survey").  

4.3

Objection and Response Process.  On or before the date which is 10 days prior to
the expiration of the Feasiblity Period (the "Objection Deadline"), Purchaser
shall give written notice (the "Objection Notice") to the attorneys for Seller
of any matter set forth in the Title Documents or the Survey to which Purchaser
objects (the "Objections").  If Purchaser fails to tender an Objection Notice on
or before the Objection Deadline, Purchaser shall be deemed to have approved and
irrevocably waived any objections to any matters covered by the Title Documents
and the Survey.  On or before 5 prior to the expiration of the Feasibility
Period (the "Response Deadline"), Seller may, in Seller's sole discretion, give
Purchaser notice (the "Response Notice") of those Objections which Seller is
willing to cure, if any.  Seller shall be entitled to reasonable adjournments of
the Closing Date to cure the Objections.  If Seller fails to deliver a Response
Notice by the Response Deadline, Seller shall be deemed to have elected not to
cure or otherwise resolve any matter set forth in the Objection Notice.  If
Purchaser is dissatisfied with the Response Notice or the lack of Response
Notice, Purchaser may, as its exclusive remedy, exercise its right to terminate
this Contract prior to the expiration of the Feasibility Period in accordance
with the provisions of Section 3.2.  If Purchaser fails to timely exercise such
right, Purchaser shall be deemed to accept the Title Documents and Survey with
resolution, if any, of the Objections as set forth in the Response Notice (or if
no Response Notice is tendered, without any resolution of the Objections) and
without any reduction or abatement of the Purchase Price.

4.4

Permitted Exceptions.  The Deed delivered pursuant to this Contract shall be
subject to the following, all of which shall be deemed "Permitted Exceptions":


4.4.1

All matters shown in the Title Documents and the Survey, other than (a) those
Objections, if any, which Seller has agreed to cure pursuant to the Response
Notice under Section 4.3, (b) mechanics' liens and taxes due and payable with
respect to the period preceding Closing, (c) the standard exception regarding
the rights of parties in possession, which shall be limited to those parties in
possession pursuant to the Leases, and (d) the standard exception pertaining to
taxes, which shall be limited to taxes and assessments payable in the year in
which the Closing occurs and subsequent taxes and assessments;

4.4.2

All Leases;

4.4.3

Applicable zoning and governmental regulations and ordinances;

4.4.4

Any defects in or objections to title to the Property, or title exceptions or
encumbrances, arising by, through or under Purchaser; and

4.4.5

The terms and conditions of this Contract.

4.5

Existing Deed of Trust.  It is understood and agreed that, whether or not
Purchaser gives an Objection Notice with respect thereto, any deeds of trust
and/or mortgages which secure the Note (collectively, the "Deed of Trust") shall
not be deemed Permitted Exceptions, whether Purchaser gives further written
notice of such or not, and shall be paid off, satisfied, discharged and/or cured
from proceeds of the Purchase Price at Closing.

4.6

Subsequently Disclosed Exceptions.  If at any time after the expiration of the
Feasibility Period any update to the Title Commitment discloses any additional
item that materially adversely affects title to the Property which was not
disclosed on any version of the Title Commitment delivered to Purchaser during
the Feasibility Period (the "New Exception"), Purchaser shall have a period of 5
days from the date of its receipt of such update (the "New Exception Review
Period") to review and notify Seller in writing of Purchaser's approval or
disapproval of the New Exception.  If Purchaser disapproves of the New
Exception, Seller may, in Seller's sole discretion, notify Purchaser as to
whether it is willing to cure the New Exception.  If Seller elects to cure the
New Exception, Seller shall be entitled to reasonable adjournments of the
Closing Date to cure the New Exception.  If Seller fails to deliver a notice to
Purchaser within 3 days after the expiration of the New Exception Review Period,
Seller shall be deemed to have elected not to cure the New Exception.  If
Purchaser is dissatisfied with Seller's response, or lack thereof, Purchaser
may, as its exclusive remedy elect either:  (i) to terminate this Contract, in
which event the Deposit shall be promptly returned to Purchaser, or (ii) to
waive the New Exception and proceed with the transactions contemplated by this
Contract, in which event Purchaser shall be deemed to have approved the New
Exception.  If Purchaser fails to notify Seller of its election to terminate
this Contract in accordance with the foregoing clause within seven (7) days
after the expiration of the New Exception Review Period, Purchaser shall be
deemed to have elected to approve and irrevocably waive any objections to the
New Exception.

4.7

Purchaser Financing.  Purchaser assumes full responsibility to obtain the funds
required for settlement, and Purchaser's acquisition of such funds shall not be
a contingency to the Closing.

4.8

Housing Assistance Program Vouchers


4.8.1

HAP Voucher Approval.  Purchaser recognizes and agrees that the Property
presently is benefited by the HAP Voucher Contract(s).  Within 10 days after the
Effective Date, Seller agrees that it will make available to Purchaser (as part
of the Materials) a copy of the HAP Voucher Contract(s) which is in Seller's
possession or reasonable control, which HAP Voucher Contract(s) shall be deemed
to be included in the definition of Materials.  

4.8.2

HAP Voucher Assumption.  Purchaser acknowledges that the HAP Voucher Contract(s)
require(s) the satisfaction by Purchaser of certain requirements as set forth
therein and established by the Housing Authority to allow for the HAP Voucher
Assumption.  Purchaser agrees that, at the Closing, either (a) Purchaser shall
assume all obligations under the HAP Voucher Contracts and accept title to the
Property subject to the same, or (b) the existing HAP Voucher Contracts shall be
terminated, and Purchaser shall enter into replacement HAP Voucher Contracts
which are acceptable to the Housing Authority (collectively, the foregoing (a)
and (b) referred to herein as the "HAP Voucher Assumption").

4.8.2.1

Intentionally Omitted.

4.8.2.2

With respect to the HAP Voucher Assumption, Purchaser further agrees as follows:
 

4.8.2.2.1

Purchaser agrees that, no later than 10 days after the Effective Date (the
"Submittal Deadline"), Purchaser, at its sole cost and expense, shall meet with
the Housing Authority and, pursuant to the HAP Voucher Contracts and Form
HUD-52641, shall submit all applications, documents, information, materials and
fees (collectively, the "HAP Voucher Assumption Application") required by the
Housing Authority in order for the Housing Authority to review and approve
Purchaser's request that the Housing Authority approve the HAP Voucher
Assumption (the "HAP Voucher Approval").  In addition to the foregoing,
Purchaser recognizes and agrees that the Housing Authority may have other
documents or requirements that will need to be processed and satisfied by
Purchaser in connection with HAP Voucher Approval (the "Housing Authority
Requirements").  Purchaser agrees, at Purchaser's sole cost and expense, to
submit the Housing Authority Requirements to the Housing Authority at such times
and in such form as the Housing Authority requires, together with any fee
required by the Housing Authority in connection therewith.  All such Housing
Authority Requirements shall be submitted by Purchaser within such time frames
as are necessary in order for the Closing to proceed on the scheduled Closing
Date.  Further, Purchaser shall make such filings post-Closing as required by
the Housing Authority for the HAP Voucher Approval.  The provisions of this
Section 4.8.2.2.1 shall survive Closing.  

4.8.2.2.2

Purchaser agrees to provide Seller with a copy of the HAP Voucher Assumption
Application no later than 2 Business Days prior to the Submittal Deadline and
shall provide evidence of its submission to the Housing Authority on or before
the Submittal Deadline.  Purchaser acknowledges and agrees that Purchaser is
solely responsible for the preparation and submittal of the HAP Voucher
Assumption Application, including the collection of all materials, documents,
certificates, financials, signatures, and other items required to be submitted
to the Housing Authority in connection therewith.





4.8.2.2.3

Purchaser shall comply with the Housing Authority's guidelines in connection
with the HAP Voucher Assumption.  Purchaser shall be responsible, at its sole
cost and expense, for correcting and re-submitting any deficiencies noted by the
Housing Authority in connection with the HAP Voucher Assumption Application no
later than 3 Business Days after notification from the Housing Authority of such
deficiency.  Purchaser also shall provide Seller with a copy of any
correspondence from the Housing Authority with respect to the HAP Voucher
Assumption Application no later than 3 Business Days after receipt of such
correspondence from the Housing Authority.  

4.8.2.2.4

Purchaser shall pay all fees and expenses (including, without limitation,
transfer fees, assumption fees, title fees, endorsement fees, and other fees to
release Seller of all liability under the HAP Voucher Contract) imposed or
charged by the Housing Authority or their counsel (such fees and expenses
collectively being referred to as the "Assumption HAP Voucher Fees"), in
connection with the HAP Voucher Assumption Application and the HAP Voucher
Assumption.  The provisions of this Section 4.8.2.2.4 shall survive the
termination of this Contract and the Closing.

4.8.2.2.5

In connection with the HAP Voucher Assumption, Purchaser agrees to deliver to
the Housing Authority all information or documentation as the Housing Authority
reasonably may request, including, without limitation, financial statements,
income tax returns and other financial information for Purchaser and any
required guarantor.  Seller agrees that it will cooperate with Purchaser and the
Housing Authority, at no cost or expense to Seller, in connection with
Purchaser's application to the Housing Authority for approval of the HAP Voucher
Assumption.

4.8.2.2.6

Purchaser shall be in default hereunder if Purchaser fails to submit a complete
HAP Voucher Assumption Application by the Submittal Deadline, in which event
Seller may exercise its remedies under Section 10.1.

4.8.2.2.7

If Purchaser has complied with Sections 4.8.2.2.1 through 4.8.2.2.5, to the
extent applicable, but the Housing Authority provides Purchaser with a written
response that the Housing Authority will not issue a formal approval of the HAP
Voucher Assumption Application until after the Closing has occurred and title
has been transferred to Purchaser, then, notwithstanding any other provision
herein to the contrary, Purchaser shall not be in default hereunder and the HAP
Voucher Approval shall not be a condition to either Purchaser's or Seller's
obligation to proceed with the Closing; provided, however, that no later than 3
Business Days following the occurrence of the Closing, Purchaser shall submit,
to the extent not previously submitted to, or accepted or held by, the Housing
Authority, all documentation and information required by the Housing Authority
to complete the HAP Voucher Assumption Application and, in any event, Purchaser
shall obtain the HAP Voucher Approval no later than 30 days following the date
that the Closing occurs.  The requirements set forth and referenced in this
Section 4.8.2.2.7 shall survive Closing.

ARTICLE V
CLOSING


5.1

Closing Date.  The Closing shall occur on July 24, 2008 at the time set forth in
Section 2.3.3 (the "Closing Date") through an escrow with Escrow Agent, whereby
the Seller, Purchaser and their attorneys need not be physically present at the
Closing and may deliver documents by overnight air courier or other means.  

5.2

Seller Closing Deliveries.  No later than 1 Business Day prior to the Closing
Date, Seller shall deliver to Escrow Agent, each of the following items:

5.2.1

Special Warranty Deed (the "Deed") in the form attached as Exhibit B to
Purchaser, subject to the Permitted Exceptions.

5.2.2

A Bill of Sale in the form attached as Exhibit C.

5.2.3

A General Assignment in the form attached as Exhibit D (the "General
Assignment").

5.2.4

An Assignment of Leases and Security Deposits in the form attached as Exhibit E
(the "Leases Assignment").

5.2.5

A letter in the form attached hereto as Exhibit F prepared and addressed by
Purchaser and countersigned by Seller to each of the vendors under the
Terminated Contracts informing them of the termination of such Terminated
Contract as of the Closing Date (subject to any delay in the effectiveness of
such termination pursuant to the express terms of each applicable Terminated
Contract) (the "Vendor Terminations").

5.2.6

Seller's closing statement.

5.2.7

A title affidavit or an indemnity form reasonably acceptable to Seller, which is
sufficient to enable Title Insurer to delete the standard pre-printed exceptions
to the title insurance policy to be issued pursuant to the Title Commitment.

5.2.8

A certification of Seller's non-foreign status pursuant to Section 1445 of the
Internal Revenue Code of 1986, as amended.

5.2.9

Resolutions, certificates of good standing, and such other organizational
documents as Title Insurer shall reasonably require evidencing Seller's
authority to consummate this transaction.

5.2.10

An updated Rent Roll effective as of a date no more than 3 Business Days prior
to the Closing Date; provided, however, that the content of such updated Rent
Roll shall in no event expand or modify the conditions to Purchaser's obligation
to close except as specified under Section 8.1.

5.2.11

An updated Property Contracts List effective as of a date no more than 3
Business Days prior to the Closing Date; provided, however, that the content of
such updated Property Contracts List shall in no event expand or modify the
conditions to Purchaser's obligation to close as specified under Section 8.1.


5.3

Purchaser Closing Deliveries.  No later than 1 Business Day prior to the Closing
Date (except for the balance of the Purchase Price which is to be delivered at
the time specified in Section 2.2.3), Purchaser shall deliver to the Escrow
Agent (for disbursement to Seller upon the Closing) the following items:

5.3.1

The full Purchase Price (with credit for the Deposit), plus or minus the
adjustments or prorations required by this Contract.

5.3.2

A title affidavit or an indemnity form (pertaining to Purchaser's activity on
the Property prior to Closing), reasonably acceptable to Purchaser, which is
sufficient to enable Title Insurer to delete the standard pre-printed exceptions
to the title insurance policy to be issued pursuant to the Title Commitment.  

5.3.3

Any declaration or other statement which may be required to be submitted to the
local assessor.

5.3.4

Purchaser's closing statement.

5.3.5

A countersigned counterpart of the General Assignment.

5.3.6

A countersigned counterpart of the Leases Assignment.

5.3.7

Notification letters to all Tenants prepared and executed by Purchaser in the
form attached hereto as Exhibit G.

5.3.8

The Vendor Terminations.

5.3.9

Any cancellation fees or penalties due to any vendor under any Terminated
Contract as a result of the termination thereof.

5.3.10

Resolutions, certificates of good standing, and such other organizational
documents as Title Insurer shall reasonably require evidencing Purchaser's
authority to consummate this transaction.

5.4

Closing Prorations and Adjustments.

5.4.1

General.  All normal and customarily proratable items, including, without
limitation, collected rents, operating expenses, personal property taxes, other
operating expenses and fees, shall be prorated as of the Closing Date, Seller
being charged or credited, as appropriate, for all of same attributable to the
period up to the Closing Date (and credited for any amounts paid by Seller
attributable to the period on or after the Closing Date, if assumed by
Purchaser) and Purchaser being responsible for, and credited or charged, as the
case may be, for all of the same attributable to the period on and after the
Closing Date.  Seller shall prepare a proration schedule (the "Proration
Schedule") of the adjustments described in this Section 5.4 prior to Closing.  

5.4.2

Operating Expenses.  All of the operating, maintenance, taxes (other than real
estate taxes), and other expenses incurred in operating the Property that Seller
customarily pays, and any other costs incurred in the ordinary course of
business for the management and operation of the Property, shall be prorated on
an accrual basis.  Seller shall pay all such expenses that accrue prior to the
Closing Date and Purchaser shall pay all such expenses that accrue from and
after the Closing Date.

5.4.3

Utilities.  The final readings and final billings for utilities will be made if
possible as of the Closing Date, in which case Seller shall pay all such bills
as of the Closing Date and no proration shall be made at the Closing with
respect to utility bills.  Otherwise, a proration shall be made based upon the
parties' reasonable good faith estimate.  Seller shall be entitled to the return
of any deposit(s) posted by it with any utility company, and Seller shall notify
each utility company serving the Property to terminate Seller's account,
effective as of noon on the Closing Date.

5.4.4

Real Estate Taxes.  Any real estate ad valorem or similar taxes for the
Property, or any installment of assessments payable in installments which
installment is payable in the calendar year of Closing, shall be prorated to the
date of Closing, based upon actual days involved.  The proration of real
property taxes or installments of assessments shall be based upon the assessed
valuation and tax rate figures (assuming payment at the earliest time to allow
for the maximum possible discount) for the year in which the Closing occurs to
the extent the same are available; provided, however, that in the event that
actual figures (whether for the assessed value of the Property or for the tax
rate) for the year of Closing are not available at the Closing Date, the
proration shall be made using figures from the preceding year (assuming payment
at the earliest time to allow for the maximum possible discount).  The proration
of real property taxes or installments of assessments shall be final and not
subject to re-adjustment after Closing.

5.4.5

Property Contracts.  Purchaser shall assume at Closing the obligations under the
Property Contracts assumed by Purchaser; however, operating expenses shall be
prorated under Section 5.4.2.

5.4.6

Leases.

5.4.6.1

All collected rent (whether fixed monthly rentals, additional rentals,
escalation rentals, retroactive rentals, operating cost pass-throughs or other
sums and charges payable by Tenants under the Leases), income and expenses from
any portion of the Property shall be prorated as of the Closing Date.  Purchaser
shall receive all collected rent and income attributable to dates from and after
the Closing Date.  Seller shall receive all collected rent and income
attributable to dates prior to the Closing Date.  Notwithstanding the foregoing,
no prorations shall be made in relation to either (a) non-delinquent rents which
have not been collected as of the Closing Date, or (b) delinquent rents
existing, if any, as of the Closing Date (the foregoing (a) and (b) referred to
herein as the "Uncollected Rents").  In adjusting for Uncollected Rents, no
adjustments shall be made in Seller's favor for rents which have accrued and are
unpaid as of the Closing, but Purchaser shall pay Seller such accrued
Uncollected Rents as and when collected by Purchaser.  Purchaser agrees to bill
Tenants of the Property for all Uncollected Rents and to take reasonable actions
to collect Uncollected Rents.  Notwithstanding the foregoing, Purchaser's
obligation to collect Uncollected Rents shall be limited to Uncollected Rents of
not more than 90 days past due, and Purchaser's collection of rents shall be
applied, first, towards current rent due and owing under the Leases, and,
second, to Uncollected Rents.  


After the Closing, Seller shall continue to have the right, but not the
obligation, in its own name, to demand payment of and to collect Uncollected
Rents owed to Seller by any Tenant, which right shall include, without
limitation, the right to continue or commence legal actions or proceedings
against any Tenant and the delivery of the Leases Assignment shall not
constitute a waiver by Seller of such right; provided however, that the
foregoing right of Seller shall be limited to actions seeking monetary damages
and, in no event, shall Seller seek to evict any Tenants in any action to
collect Uncollected Rents.  Purchaser agrees to cooperate with Seller in
connection with all efforts by Seller to collect such Uncollected Rents and to
take all steps, whether before or after the Closing Date, as may be necessary to
carry out the intention of the foregoing, including, without limitation, the
delivery to Seller, within 7 days after a written request, of any relevant books
and records (including, without limitation, rent statements, receipted bills and
copies of tenant checks used in payment of such rent), the execution of any and
all consents or other documents, and the undertaking of any act reasonably
necessary for the collection of such Uncollected Rents by Seller; provided,
however, that Purchaser's obligation to cooperate with Seller pursuant to this
sentence shall not obligate Purchaser to terminate any Tenant lease with an
existing Tenant or evict any existing Tenant from the Property.

5.4.6.2

At Closing, Purchaser shall receive a credit against the Purchase Price in an
amount equal to the received and unapplied balance of all cash (or cash
equivalent) Tenant Deposits, including, but not limited to, security, damage or
other refundable deposits paid by any of the Tenants to secure their respective
obligations under the Leases, together, in all cases, with any interest payable
to the Tenants thereunder as may be required by their respective Tenant Lease or
state law (the "Tenant Security Deposit Balance").  Any cash (or cash
equivalents) held by Seller which constitutes the Tenant Security Deposit
Balance shall be retained by Seller in exchange for the foregoing credit against
the Purchase Price and shall not be transferred by Seller pursuant to this
Contract (or any of the documents delivered at Closing), but the obligation with
respect to the Tenant Security Deposit Balance nonetheless shall be assumed by
Purchaser.  The Tenant Security Deposit Balance shall not include any
non-refundable deposits or fees paid by Tenants to Seller, either pursuant to
the Leases or otherwise.

5.4.7

Insurance.  No proration shall be made in relation to insurance premiums and
insurance policies will not be assigned to Purchaser.  Seller shall have the
risk of loss of the Property until 11:59 p.m. the day prior to the Closing Date,
after which time the risk of loss shall pass to Purchaser and Purchaser shall be
responsible for obtaining its own insurance thereafter.

5.4.8

Employees.  All of Seller's and Seller's manager's on-site employees shall have
their employment at the Property terminated as of the Closing Date.

5.4.9

Closing Costs.  Any transfer, sales, use, gross receipts or similar taxes and
the cost of recording any instruments required to discharge any liens or
encumbrances against the Property shall be paid by Seller or Purchaser in
accordance with custom and practice.  Purchaser shall pay any premiums or fees
required to be paid by Purchaser with respect to the Title Policy pursuant to
Section 4.1, and one-half of the customary closing costs of the Escrow Agent.
 Seller shall pay the base premium for the Title Policy to the extent required
by Section 4.1, and one-half of the customary closing costs of the Escrow Agent.
 

5.4.10

Intentionally Omitted.


5.4.11

Possession.  Possession of the Property, subject to the Leases, Property
Contracts, other than Terminated Contracts, and Permitted Exceptions, shall be
delivered to Purchaser at the Closing upon release from escrow of all items to
be delivered by Purchaser pursuant to Section 5.3.  To the extent reasonably
available to Seller, originals or copies of the Leases and Property Contracts,
lease files, warranties, guaranties, operating manuals, keys to the property,
and Seller's books and records (other than proprietary information)
(collectively, "Seller's Property-Related Files and Records") regarding the
Property shall be made available to Purchaser at the Property after the Closing.
 Purchaser agrees, for a period of not less than three (3) years after the
Closing (the "Records Hold Period"), to (a) provide and allow Seller reasonable
access to Seller's Property-Related Files and Records for purposes of inspection
and copying thereof, and (b) reasonably maintain and preserve Seller's
Property-Related Files and Records.  If at any time after the Records Hold
Period, Purchaser desires to dispose of Seller's Property-Related Files and
Records, Purchaser must first provide Seller prior written notice (the "Records
Disposal Notice").  Seller shall have a period of 30 days after receipt of the
Records Disposal Notice to enter the Property (or such other location where such
records are then stored) and remove or copy those of Seller's Property-Related
Files and Records that Seller desires to retain.

5.5

Post Closing Adjustments.  Purchaser or Seller may request that Purchaser and
Seller undertake to re-adjust any item on the Proration Schedule (or any item
omitted therefrom), with the exception of real property taxes which shall be
final and not subject to readjustment, in accordance with the provisions of
Section 5.4 of this Contract; provided, however, that neither party shall have
any obligation to re-adjust any items (a) after the expiration of 60 days after
Closing, or (b) subject to such 60-day period, unless such items exceed
$5,000.00 in magnitude (either individually or in the aggregate).  

ARTICLE VI
REPRESENTATIONS AND WARRANTIES OF SELLER AND PURCHASER

6.1

Seller's Representations.  Except, in all cases, for any fact, information or
condition disclosed in the Title Documents, the Permitted Exceptions, the
Property Contracts, or the Materials, or which is otherwise known by Purchaser
prior to the Closing, Seller represents and warrants to Purchaser the following
(collectively, the "Seller's Representations") as of the Effective Date and as
of the Closing Date; provided that Purchaser's remedies if any such Seller's
Representations are untrue as of the Closing Date are limited to those set forth
in Section 8.1:

6.1.1

Seller is validly existing and in good standing under the laws of the state of
its formation set forth in the initial paragraph of this Contract; and has or at
the Closing shall have the entity power and authority to sell and convey the
Property and to execute the documents to be executed by Seller and prior to the
Closing will have taken as applicable, all corporate, partnership, limited
liability company or equivalent entity actions required for the execution and
delivery of this Contract, and the consummation of the transactions contemplated
by this Contract.  The compliance with or fulfillment of the terms and
conditions hereof will not conflict with, or result in a breach of, the terms,
conditions or provisions of, or constitute a default under, any contract to
which Seller is a party or by which Seller is otherwise bound, which conflict,
breach or default would have a material adverse affect on Seller's ability to
consummate the transaction contemplated by this Contract or on the Property.
 This Contract is a valid, binding and enforceable agreement against Seller in
accordance with its terms;

6.1.2

Seller is not a "foreign person," as that term is used and defined in the
Internal Revenue Code, Section 1445, as amended;

6.1.3

Except for (a) any actions by Seller to evict Tenants under the Leases, or (b)
any matter covered by Seller's current insurance policy(ies), to Seller's
knowledge, there are no actions, proceedings, litigation or governmental
investigations or condemnation actions either pending or threatened against the
Property;

6.1.4

To Seller's knowledge, Seller has not received any written notice from a
governmental agency of any uncured material violations of any federal, state,
county or municipal law, ordinance, order, regulation or requirement affecting
the Property; and

6.1.5

To Seller's knowledge, Seller has not received any written notice of any
material default by Seller under any of the Property Contracts that will not be
terminated on the Closing Date.

6.1.6

To Seller's knowledge, the Rent Roll (as updated pursuant to Section 5.2.10) is
accurate in all material respects.

6.1.7

To Seller's knowledge, the Property Contracts List (as updated pursuant to
Section 5.2.11) is accurate in all material respects.

6.2

AS-IS.  Except for Seller's Representations, the Property is expressly purchased
and sold "AS IS," "WHERE IS," and "WITH ALL FAULTS."  The Purchase Price and the
terms and conditions set forth herein are the result of arm's-length bargaining
between entities familiar with transactions of this kind, and said price, terms
and conditions reflect the fact that Purchaser shall have the benefit of, and is
not relying upon, any information provided by Seller or Broker or statements,
representations or warranties, express or implied, made by or enforceable
directly against Seller or Broker, including, without limitation, any relating
to the value of the Property, the physical or environmental condition of the
Property, any state, federal, county or local law, ordinance, order or permit;
or the suitability, compliance or lack of compliance of the Property with any
regulation, or any other attribute or matter of or relating to the Property
(other than any covenants of title contained in the Deed conveying the Property
and Seller's Representations).  Purchaser agrees that Seller shall not be
responsible or liable to Purchaser for any defects, errors or omissions, or on
account of any conditions affecting the Property.  Purchaser, its successors and
assigns, and anyone claiming by, through or under Purchaser, hereby fully
releases Seller's Indemnified Parties from, and irrevocably waives its right to
maintain, any and all claims and causes of action that it or they may now have
or hereafter acquire against Seller's Indemnified Parties with respect to any
and all Losses arising from or related to any defects, errors, omissions or
other conditions affecting the Property.  Purchaser represents and warrants
that, as of the date hereof and as of the Closing Date, it has and shall have
reviewed and conducted such independent analyses, studies (including, without
limitation, environmental studies and analyses concerning the presence of lead,
asbestos, water intrusion and/or fungal growth and any resulting damage, PCBs
and radon in and about the Property), reports, investigations and inspections as
it deems appropriate in connection with the Property.  If Seller  provides or
has provided any documents, summaries, opinions or work product of consultants,
surveyors, architects, engineers, title companies, governmental authorities or
any other person or entity with respect to the Property, including, without
limitation, the offering prepared by Broker, Purchaser and Seller agree that
Seller has done so or shall do so only for the convenience of both parties,
Purchaser shall not rely thereon and the reliance by Purchaser upon any such
documents, summaries, opinions or work product shall not create or give rise to
any liability of or against Seller's Indemnified Parties.  Purchaser
acknowledges and agrees that no representation has been made and no
responsibility is assumed by Seller with respect to current and future
applicable zoning or building code requirements or the compliance of the
Property with any other laws, rules, ordinances or regulations, the financial
earning capacity or expense history of the Property, the continuation of
contracts, continued occupancy levels of the Property, or any part thereof, or
the continued occupancy by tenants of any Leases or, without limiting any of the
foregoing, occupancy at Closing.  Prior to Closing, Seller shall have the right,
but not the obligation, to enforce its rights against any and all Property
occupants, guests or tenants.  Purchaser agrees that the departure or removal,
prior to Closing, of any of such guests, occupants or tenants shall not be the
basis for, nor shall it give rise to, any claim on the part of Purchaser, nor
shall it affect the obligations of Purchaser under this Contract in any manner
whatsoever; and Purchaser shall close title and accept delivery of the Deed with
or without such tenants in possession and without any allowance or reduction in
the Purchase Price under this Contract.  Purchaser hereby releases Seller from
any and all claims and liabilities relating to the foregoing matters.  

6.3

Survival of Seller's Representations.  Seller and Purchaser agree that Seller's
Representations shall survive Closing for a period of 9 months (the "Survival
Period").  Seller shall have no liability after the Survival Period with respect
to Seller's Representations contained herein except to the extent that Purchaser
has requested arbitration against Seller during the Survival Period for breach
of any of Seller's Representations.  Under no circumstances shall Seller be
liable to Purchaser for more than $250,000 in any individual instance or in the
aggregate for all breaches of Seller's Representations, nor shall Purchaser be
entitled to bring any claim for a breach of Seller's Representations unless the
claim for damages (either in the aggregate or as to any individual claim) by
Purchaser exceeds $5,000.  In the event that Seller breaches any representation
contained in Section 6.1 and Purchaser had knowledge of such breach prior to the
Closing Date, and elected to close regardless, Purchaser shall be deemed to have
waived any right of recovery, and Seller shall not have any liability in
connection therewith.

6.4

Definition of Seller's Knowledge.  Any representations and warranties made "to
the knowledge of Seller" shall not be deemed to imply any duty of inquiry.  For
purposes of this Contract, the term Seller's "knowledge" shall mean and refer
only to actual knowledge of the Designated Representative of the Seller and
shall not be construed to refer to the knowledge of any other partner, officer,
director, agent, employee or representative of the Seller, or any affiliate of
the Seller, or to impose upon such Designated Representative any duty to
investigate the matter to which such actual knowledge or the absence thereof
pertains, or to impose upon such Designated Representative any individual
personal liability.  As used herein, the term Designated Representative shall
refer to Candace Watson, who is the Regional Property Manager handling this
Property (the "Regional Property Manager").  


6.5

Representations and Warranties of Purchaser.  For the purpose of inducing Seller
to enter into this Contract and to consummate the sale and purchase of the
Property in accordance herewith, Purchaser represents and warrants to Seller the
following as of the Effective Date and as of the Closing Date:

6.5.1

Each Purchaser is a limited liability company duly organized, validly existing
and in good standing under the laws of Colorado.

6.5.2

Purchaser, acting through any of its or their duly empowered and authorized
officers or members, has all necessary entity power and authority to own and use
its properties and to transact the business in which it is engaged, and has full
power and authority to enter into this Contract, to execute and deliver the
documents and instruments required of Purchaser herein, and to perform its
obligations hereunder; and no consent of any of Purchaser's partners, directors,
officers or members are required to so empower or authorize Purchaser.  The
compliance with or fulfillment of the terms and conditions hereof will not
conflict with, or result in a breach of, the terms, conditions or provisions of,
or constitute a default under, any contract to which Purchaser is a party or by
which Purchaser is otherwise bound, which conflict, breach or default would have
a material adverse affect on Purchaser's ability to consummate the transaction
contemplated by this Contract.  This Contract is a valid, binding and
enforceable agreement against Purchaser in accordance with its terms.

6.5.3

No pending or, to the knowledge of Purchaser, threatened litigation exists which
if determined adversely would restrain the consummation of the transactions
contemplated by this Contract or would declare illegal, invalid or non-binding
any of Purchaser's obligations or covenants to Seller.

6.5.4

Other than Seller's Representations, Purchaser has not relied on any
representation or warranty made by Seller or any representative of Seller
(including, without limitation, Broker) in connection with this Contract and the
acquisition of the Property.

6.5.5

The Broker and its affiliates do not, and will not at the Closing, have any
direct or indirect legal, beneficial, economic or voting interest in Purchaser
(or in an assignee of Purchaser, which pursuant to Section 13.3, acquires the
Property at the Closing), nor has Purchaser or any affiliate of Purchaser
granted (as of the Effective Date or the Closing Date) the Broker or any of its
affiliates any right or option to acquire any direct or indirect legal,
beneficial, economic or voting interest in Purchaser.

6.5.6

Purchaser is not a Prohibited Person.

6.5.7

To Purchaser's knowledge, none of its investors, affiliates or brokers or other
agents (if any), acting or benefiting in any capacity in connection with this
Contract is a Prohibited Person.

6.5.8

The funds or other assets Purchaser will transfer to Seller under this Contract
are not the property of, or beneficially owned, directly or indirectly, by a
Prohibited Person.


6.5.9

The funds or other assets Purchaser will transfer to Seller under this Contract
are not the proceeds of specified unlawful activity as defined by 18 U.S.C. §
1956(c)(7).

6.5.10

Scott Shwayder and Marc Lippitt hold real estate brokerage licenses and are
affiliated with Purchaser.  Scott Shwayder and Marc Lippitt are affiliated with
Unique Properties LLC, a Colorado licensed brokerage firm.

ARTICLE VII
OPERATION OF THE PROPERTY

7.1

Leases and Property Contracts.  During the period of time from the Effective
Date to the Closing Date, in the ordinary course of business Seller may enter
into new Property Contracts, new Leases, renew existing Leases or modify,
terminate or accept the surrender or forfeiture of any of the Leases, modify any
Property Contracts, or institute and prosecute any available remedies for
default under any Lease or Property Contract without first obtaining the written
consent of Purchaser; provided, however, Seller agrees that any such new
Property Contracts or any new or renewed Leases shall not have a term in excess
of 1 year without the prior written consent of Purchaser, which consent shall
not be unreasonably withheld, conditioned or delayed.

7.2

General Operation of Property.  Except as specifically set forth in this Article
VII, Seller shall operate the Property after the Effective Date in the ordinary
course of business, and except as necessary in the Seller's sole discretion to
address (a) any life or safety issue at the Property or (b) any other matter
which in Seller's reasonable discretion materially adversely affects the use,
operation or value of the Property, Seller will not make any material
alterations to the Property or remove any material Fixtures and Tangible
Personal Property without the prior written consent of Purchaser which consent
shall not be unreasonably withheld, denied or delayed.

7.3

Liens.  Other than temporary construction easements granted by Seller in the
ordinary course of business, Seller covenants that it will not voluntarily
create or cause any lien or encumbrance to attach to the Property between the
Effective Date and the Closing Date (other than Leases and Property Contracts as
provided in Section 7.1) unless Purchaser approves such lien or encumbrance,
which approval shall not be unreasonably withheld or delayed.  If Purchaser
approves any such subsequent lien or encumbrance, the same shall be deemed a
Permitted Encumbrance for all purposes hereunder.

ARTICLE VIII
CONDITIONS PRECEDENT TO CLOSING

8.1

Purchaser's Conditions to Closing.  Purchaser's obligation to close under this
Contract shall be subject to and conditioned upon the fulfillment of the
following conditions precedent:

8.1.1

All of the documents required to be delivered by Seller to Purchaser at the
Closing pursuant to the terms and conditions hereof shall have been delivered;


8.1.2

Each of Seller's Representations shall be true in all material respects as of
the Closing Date;

8.1.3

Seller shall have complied with, fulfilled and performed in all material
respects each of the covenants, terms and conditions to be complied with,
fulfilled or performed by Seller hereunder; and

8.1.4

Neither Seller nor Seller's general partner shall be a debtor in any bankruptcy
proceeding nor shall have been in the last six (6) months a debtor in any
bankruptcy proceeding.

8.1.5

The HAP Voucher Approval is obtained and the HAP Voucher Assumption occurs.

8.1.6

Purchaser obtains financing satisfactory to Purchaser, in Purchaser’s sole
discretion.

8.1.7

The vacancies and the rent delinquencies shown on the updated Rent Roll
delivered by Seller to Purchaser pursuant to Section 5.2.10 shall hot have
increased more than two percent (2%) from the vacancies and the rent
delinquencies shown on the initial Rent Roll delivered by Seller to Purchaser
pursuant to Section 3.5.3.

Notwithstanding anything to the contrary, there are no other conditions on
Purchaser's obligation to Close except as expressly set forth in this Section
8.1.  If any condition set forth in Sections 8.1.1, 8.1.3 or 8.1.4 is not met,
Purchaser may (a) waive any of the foregoing conditions and proceed to Closing
on the Closing Date with no offset or deduction from the Purchase Price, or (b)
if such failure constitutes a default by Seller, exercise any of its remedies
pursuant to Section 10.2.  If the condition set forth in Section 8.1.2 is not
met, Seller shall not be in default pursuant to Section 10.2, and Purchaser may,
as its sole and exclusive remedy, (i) notify Seller of Purchaser's election to
terminate this Contract and receive a return of the Deposit from the Escrow
Agent, or (ii) waive such condition and proceed to Closing on the Closing Date
with no offset or deduction from the Purchase Price.  If the condition set forth
in Section 8.1.5 is not met on or before the Closing Date (as extended pursuant
to Section 5.1), then this Contract shall terminate and, if Purchaser is not in
default of its obligations hereunder, including, without limitation, its
obligations under Section 4.8, the Deposit shall be returned to Purchaser.

8.2

Seller's Conditions to Closing.  Without limiting any of the rights of Seller
elsewhere provided for in this Contract, Seller's obligation to close with
respect to conveyance of the Property under this Contract shall be subject to
and conditioned upon the fulfillment of the following conditions precedent:

8.2.1

All of the documents and funds required to be delivered by Purchaser to Seller
at the Closing pursuant to the terms and conditions hereof shall have been
delivered;

8.2.2

Each of the representations, warranties and covenants of Purchaser contained
herein shall be true in all material respects as of the Closing Date;


8.2.3

Purchaser shall have complied with, fulfilled and performed in all material
respects each of the covenants, terms and conditions to be complied with,
fulfilled or performed by Purchaser hereunder;

8.2.4

Seller shall have received all consents, documentation and approvals necessary
to consummate and facilitate the transactions contemplated hereby, including,
without limitation, a tax free exchange pursuant to Section 13.19 (and the
amendment of Seller's (or Seller's affiliates') partnership or other
organizational documents in connection therewith), (a) from Seller's partners,
members, managers, shareholders or directors to the extent required by Seller's
(or Seller's affiliates') organizational documents, and (b) as required by law;
and

8.2.5

There shall not be pending or, to the knowledge of either Purchaser or Seller,
any litigation or threatened litigation which, if determined adversely, would
restrain the consummation of any of the transactions contemplated by this
Contract or declare illegal, invalid or nonbinding any of the covenants or
obligations of the Purchaser;

8.2.6

The HAP Voucher Approval is obtained and the HAP Voucher Assumption occurs.

If any of the foregoing conditions (except Section 8.2.6) to Seller's obligation
to close with respect to conveyance of the Property under this Contract are not
met, Seller may (a) waive any of the foregoing conditions and proceed to Closing
on the Closing Date, or (b) terminate this Contract, and, if such failure
constitutes a default by Purchaser, exercise any of its remedies under Section
10.1.  If the condition set forth in Section 8.2.6 is not met on or before the
Closing Date (as extended pursuant to Section 5.1), then this Contract shall
terminate and, if Purchaser is not in default of its obligations hereunder,
including, without limitation, its obligations under Section 4.8, the Deposit
shall be returned to Purchaser.

ARTICLE IX
BROKERAGE

9.1

Indemnity.  Seller represents and warrants to Purchaser that it has dealt only
with CB Richard Ellis, 2415 East Camelback Road, 1st Floor, Phoenix, AZ  85016
("Broker") in connection with this Contract.  Seller and Purchaser each
represents and warrants to the other that, other than Broker, it has not dealt
with or utilized the services of any other real estate broker, sales person or
finder in connection with this Contract, and each party agrees to indemnify,
hold harmless, and, if requested in the sole and absolute discretion of the
indemnitee, defend (with counsel approved by the indemnitee) the other party
from and against all Losses relating to brokerage commissions and finder's fees
arising from or attributable to the acts or omissions of the indemnifying party.
 

9.2

Broker Commission.  If the Closing occurs, Seller agrees to pay Broker a
commission according to the terms of a separate contract.  Broker shall not be
deemed a party or third party beneficiary of this Contract.  As a condition to
Seller's obligation to pay the commission, Broker shall execute the signature
page for Broker attached hereto solely for purposes of confirming the matters
set forth therein.


9.3

Disclosure.  Purchaser discloses that 2 of its principals, Scott Shwayder and
Marc Lippitt, are Colorado licensed real estate brokers.

ARTICLE X
DEFAULTS AND REMEDIES

10.1

Purchaser Default.  If Purchaser defaults in its obligations hereunder to (a)
deliver the Initial Deposit or Additional Deposit (or any other deposit or
payment required of Purchaser hereunder), (b) deliver to the Seller the
deliveries specified under Section 5.3 on the date required thereunder, or (c)
deliver the Purchase Price at the time required by Section 2.2.3 and close on
the purchase of the Property on the Closing Date, then, immediately and without
the right to receive notice or to cure pursuant to Section 2.3.3, Purchaser
shall forfeit the Deposit, and the Escrow Agent shall deliver the Deposit to
Seller, and neither party shall be obligated to proceed with the purchase and
sale of the Property and this shall be Seller’s sole remedy.  If, Purchaser
defaults in any of its other representations, warranties or obligations under
this Contract, and such default continues for more than 10 days after written
notice from Seller, then Purchaser shall forfeit the Deposit, and the Escrow
Agent shall deliver the Deposit to Seller, and neither party shall be obligated
to proceed with the purchase and sale of the Property.  The Deposit is
liquidated damages and recourse to the Deposit is, except for Purchaser's
indemnity and confidentiality obligations hereunder, Seller's sole and exclusive
remedy for Purchaser's failure to perform its obligation to purchase the
Property or breach of a representation or warranty.  Seller expressly waives the
remedies of specific performance and additional damages for such default by
Purchaser.  SELLER AND PURCHASER ACKNOWLEDGE THAT SELLER'S DAMAGES WOULD BE
DIFFICULT TO DETERMINE, AND THAT THE DEPOSIT IS A REASONABLE ESTIMATE OF
SELLER'S DAMAGES RESULTING FROM A DEFAULT BY PURCHASER IN ITS OBLIGATION TO
PURCHASE THE PROPERTY.  SELLER AND PURCHASER FURTHER AGREE THAT THIS SECTION
10.1 IS INTENDED TO AND DOES LIQUIDATE THE AMOUNT OF DAMAGES DUE SELLER, AND
SHALL BE SELLER'S EXCLUSIVE REMEDY AGAINST PURCHASER, BOTH AT LAW AND IN EQUITY,
ARISING FROM OR RELATED TO A BREACH BY PURCHASER OF ITS OBLIGATION TO CONSUMMATE
THE TRANSACTIONS CONTEMPLATED BY THIS CONTRACT, OTHER THAN WITH RESPECT TO
PURCHASER'S INDEMNITY AND CONFIDENTIALITY OBLIGATIONS HEREUNDER.

10.2

Seller Default.  If Seller, prior to the Closing, defaults in its covenants, or
obligations under this Contract, including to sell the Property as required by
this Contract and such default continues for more than 10 days after written
notice from Purchaser, then, at Purchaser's election and as Purchaser's sole and
exclusive remedy, either (a) this Contract shall terminate, and all payments and
things of value, including the Deposit, provided by Purchaser hereunder shall be
returned to Purchaser and Purchaser may recover, as its sole recoverable damages
(but without limiting its right to receive a refund of the Deposit), its direct
and actual out-of-pocket expenses and costs (documented by paid invoices to
third parties) in connection with this transaction, which damages shall not
exceed $50,000 in aggregate, or (b) subject to the conditions below, Purchaser
may seek specific performance of Seller’s obligation to deliver the Deed
pursuant to this Contract only if, as a condition precedent to initiating such
litigation for specific performance, Purchaser first shall (i) not otherwise be
in default under this Contract, and (ii) file suit therefor with the court on or
before the 90th day after the Closing Date; if Purchaser fails to file an action
for specific performance within 90 days after the Closing Date, then Purchaser
shall be deemed to have elected to terminate the Contract in accordance with
subsection (a) above.  Purchaser agrees that it shall promptly deliver to Seller
an assignment of all of Purchaser's right, title and interest in and to
(together with possession of) all plans, studies, surveys, reports, and other
materials paid for with the out-of-pocket expenses reimbursed by Seller pursuant
to the foregoing sentence.  SELLER AND PURCHASER FURTHER AGREE THAT THIS SECTION
10.2 IS INTENDED TO AND DOES LIMIT THE AMOUNT OF DAMAGES DUE PURCHASER AND THE
REMEDIES AVAILABLE TO PURCHASER, AND SHALL BE PURCHASER'S EXCLUSIVE REMEDY
AGAINST SELLER, BOTH AT LAW AND IN EQUITY ARISING FROM OR RELATED TO A BREACH BY
SELLER OF ITS COVENANTS OR ITS OBLIGATION TO CONSUMMATE THE TRANSACTIONS
CONTEMPLATED BY THIS CONTRACT.  UNDER NO CIRCUMSTANCES MAY PURCHASER SEEK OR BE
ENTITLED TO RECOVER ANY SPECIAL, CONSEQUENTIAL, PUNITIVE, SPECULATIVE OR
INDIRECT DAMAGES, ALL OF WHICH PURCHASER SPECIFICALLY WAIVES, FROM SELLER FOR
ANY BREACH BY SELLER, OF ITS COVENANTS OR ITS OBLIGATIONS UNDER THIS CONTRACT.
 PURCHASER SPECIFICALLY WAIVES THE RIGHT TO FILE ANY LIS PENDENS OR ANY LIEN
AGAINST THE PROPERTY UNLESS AND UNTIL IT HAS IRREVOCABLY ELECTED TO SEEK
SPECIFIC PERFORMANCE OF THIS CONTRACT AND HAS FILED AN ACTION SEEKING SUCH
REMEDY.

ARTICLE XI
RISK OF LOSS OR CASUALTY

11.1

Major Damage.  In the event that the Property is damaged or destroyed by fire or
other casualty prior to Closing, and the cost of repair is more than $250,000,
then Seller shall have no obligation to repair such damage or destruction and
shall notify Purchaser in writing of such damage or destruction (the "Damage
Notice").  Within 10 days after Purchaser's receipt of the Damage Notice,
Purchaser may elect at its option to terminate this Contract by delivering
written notice to Seller.  In the event Purchaser fails to terminate this
Contract within the foregoing 10-day period, this transaction shall be closed in
accordance with the terms of this Contract for the full Purchase Price,
notwithstanding any such damage or destruction, and Purchaser shall, at Closing,
execute and deliver an assignment and assumption (in a form reasonably required
by Seller) of Seller's rights and obligations with respect to the insurance
claim and related to such casualty, and thereafter Purchaser shall receive all
remaining insurance proceeds pertaining to such claim (plus a credit against the
Purchase Price at Closing in the amount of any deductible payable by Seller in
connection therewith and not spent by Seller for demolition, site cleaning,
restoration or other repairs).

11.2

Minor Damage.  In the event that the Property is damaged or destroyed by fire or
other casualty prior to the Closing, and the cost of repair is equal to or less
than $250,000, this transaction shall be closed in accordance with the terms of
this Contract, notwithstanding the damage or destruction; provided, however,
Seller shall make such repairs to the extent of any recovery from insurance
carried on the Property if such repairs can be reasonably effected before the
Closing.  Subject to Section 11.3, if Seller is unable to effect such repairs
prior to Closing, then Purchaser shall, at Closing, execute and deliver an
assignment and assumption (in a form reasonably required by Seller) of Seller's
rights and obligations with respect to the insurance claim and related to such
casualty, and thereafter Purchase shall receive all remaining insurance proceeds
pertaining to such claim (plus a credit against the Purchase Price at Closing in
the amount of any deductible payable by Seller in connection therewith and not
spent by Seller for demolition, site cleaning, restoration or other repairs).

11.3

Repairs.  To the extent that Seller elects to commence any repair, replacement
or restoration of the Property prior to Closing, then Seller shall be entitled
to receive and apply available insurance proceeds to any portion of such repair,
replacement or restoration completed or installed prior to Closing, with
Purchaser being responsible for completion of such repair, replacement or
restoration after Closing from the balance of any available insurance proceeds.
 To the extent that any repair, replacement or restoration of a casualty has
been commenced prior to Closing, then the Property Contracts shall include, and
Purchaser shall assume at Closing, all construction and other contracts entered
into by Seller in connection with such repair, replacement or restoration.  

ARTICLE XII
EMINENT DOMAIN

12.1

Eminent Domain.  In the event that, at the time of Closing any material part of
the Property is (or previously has been) acquired, or is about to be acquired,
by any governmental agency by the powers of eminent domain or transfer in lieu
thereof (or in the event that at such time there is any notice of any such
acquisition or intent to acquire by any such governmental agency), Purchaser
shall have the right, at Purchaser's option, to terminate this Contract by
giving written notice within 10 days after Purchaser's receipt from Seller of
notice of the occurrence of such event, and if Purchaser so terminates this
Contract, Purchaser shall recover the Deposit hereunder.  If Purchaser fails to
terminate this Contract within such 10-day period, this transaction shall be
closed in accordance with the terms of this Contract for the full Purchase Price
and Purchaser shall receive the full benefit of any condemnation award.  It is
expressly agreed between the parties hereto that this section shall in no way
apply to customary dedications for public purposes which may be necessary for
the development of the Property.

ARTICLE XIII
MISCELLANEOUS

13.1

Binding Effect of Contract.  This Contract shall not be binding on either party
until executed by both Purchaser and Seller.  Neither the Escrow Agent's nor the
Broker's execution of this Contract shall be a prerequisite to its
effectiveness.

13.2

Exhibits and Schedules.  All Exhibits and Schedules, whether or not annexed
hereto, are a part of this Contract for all purposes.

13.3

Assignability.  Except to the extent required to comply with the provisions of
Section 13.19 related to a 1031 Exchange, this Contract is not assignable by
Purchaser without first obtaining the prior written approval of the Seller.
 Notwithstanding the foregoing, Purchaser may assign this Contract, without
first obtaining the prior written approval of the Seller, to one or more
entities so long as (a) Purchaser is an affiliate of the purchasing entity(ies),
(b) Purchaser is not released from its liability hereunder, and (c) Purchaser
provides written notice to Seller of any proposed assignment no later than 10
days prior to the Closing Date.  As used herein, an affiliate is a person or
entity controlled by, under common control with, or controlling another person
or entity.

13.4

Binding Effect.  Subject to Section 13.3, this Contract shall be binding upon
and inure to the benefit of Seller and Purchaser, and their respective
successors, heirs and permitted assigns.

13.5

Captions.  The captions, headings, and arrangements used in this Contract are
for convenience only and do not in any way affect, limit, amplify, or modify the
terms and provisions hereof.

13.6

Number and Gender of Words.  Whenever herein the singular number is used, the
same shall include the plural where appropriate, and words of any gender shall
include each other gender where appropriate.

13.7

Notices.  All notices, demands, requests and other communications required or
permitted hereunder shall be in writing, and shall be (a) personally delivered
with a written receipt of delivery; (b) sent by a nationally-recognized
overnight delivery service requiring a written acknowledgement of receipt or
providing a certification of delivery or attempted delivery; (c) sent by
certified or registered mail, return receipt requested; or (d) sent by confirmed
facsimile transmission or electronic delivery with an original copy thereof
transmitted to the recipient by one of the means described in subsections (a)
through (c) no later than 3 Business Days thereafter.  All notices shall be
deemed effective when actually delivered as documented in a delivery receipt;
provided, however, that if the notice was sent by overnight courier or mail as
aforesaid and is affirmatively refused or cannot be delivered during customary
business hours by reason of the absence of a signatory to acknowledge receipt,
or by reason of a change of address with respect to which the addressor did not
have either knowledge or written notice delivered in accordance with this
paragraph, then the first attempted delivery shall be deemed to constitute
delivery.  Each party shall be entitled to change its address for notices from
time to time by delivering to the other party notice thereof in the manner
herein provided for the delivery of notices.  All notices shall be sent to the
addressee at its address set forth following its name below:

To Purchaser:




Bellaire Holdings LLC

FW Madison Marketing Group LLC

1873 Bellaire Street

Suite 825

Denver, CO  80222

Attention:  Scott Shwayder and Marc Lippitt

Telephone:  (303) 321-5888

Facsimile:  (303) 321-5889




with a copy to:




Phillip C. Gans, Esq.

Phillip C. Gans, P.C.

1600 Broadway, Suite 2600

Denver, Colorado 80202-4989

Telephone: 303-830-8388

Facsimile:  303-863-8103




To Seller:




CCIP/2 Canyon Crest, L.L.C.

c/o AIMCO

4582 South Ulster Street Parkway

Suite 1100

Denver, CO  80237

Attention:  Kris Vercauteren

Telephone:  (303) 691-4345

Facsimile:  (303) 300-3274




and:




c/o AIMCO

4582 South Ulster Street Parkway

Suite 1100

Denver, Colorado  80237

Attention:  Mr. Harry Alcock

Telephone:  303-691-4344

Facsimile:  303-300-3282




with copy to:




John Spiegleman, Esq.

Senior Vice President

AIMCO

4582 South Ulster Street Parkway

Suite 1100

Denver, Colorado  80237

Telephone: 303-691-4303

Facsimile:  303-300-3260




and a copy to:




CB Richard Ellis

2415 East Camelback Road

1st Floor

Phoenix, AZ  85012

Attention:  Sean Cunningham

Telephone:  (602) 735-1740

Facsimile:  (602) 735-5655




and a copy to:




Kutak Rock, LLP

1801 California Street

Suite 3100

Denver, CO  80202

Attention:  William S. Martin, Esq.

Telephone: (303) 297-2400

Facsimile:  (303) 292-7799




Any notice required hereunder to be delivered to the Escrow Agent shall be
delivered in accordance with above provisions as follows:

Stewart Title Guaranty Company

1980 Post Oak Boulevard, Suite 610

Houston, Texas  77056

Attention:  Wendy Howell, National Commercial Closing Specialist

Telephone:  800-729-1906




Unless specifically required to be delivered to the Escrow Agent pursuant to the
terms of this Contract, no notice hereunder must be delivered to the Escrow
Agent in order to be effective so long as it is delivered to the other party in
accordance with the above provisions.

13.8

Governing Law and Venue.  The laws of the State of Colorado shall govern the
validity, construction, enforcement, and interpretation of this Contract, unless
otherwise specified herein except for the conflict of laws provisions thereof.
 Subject to Section 13.25, all claims, disputes and other matters in question
arising out of or relating to this Contract, or the breach thereof, shall be
decided by proceedings instituted and litigated in a court of competent
jurisdiction in the state in which the Property is situated, and the parties
hereto expressly consent to the venue and jurisdiction of such court.

13.9

Entire Agreement.  This Contract embodies the entire Contract between the
parties hereto concerning the subject matter hereof and supersedes all prior
conversations, proposals, negotiations, understandings and contracts, whether
written or oral.

13.10

Amendments.  This Contract shall not be amended, altered, changed, modified,
supplemented or rescinded in any manner except by a written contract executed by
all of the parties; provided, however, that, (a) the signature of the Escrow
Agent shall not be required as to any amendment of this Contract other than an
amendment of Section 2.3, and (b) the signature of the Broker shall not be
required as to any amendment of this Contract.

13.11

Severability.  In the event that any part of this Contract shall be held to be
invalid or unenforceable by a court of competent jurisdiction, such provision
shall be reformed, and enforced to the maximum extent permitted by law.  If such
provision cannot be reformed, it shall be severed from this Contract and the
remaining portions of this Contract shall be valid and enforceable.

13.12

Multiple Counterparts/Facsimile Signatures.  This Contract may be executed in a
number of identical counterparts.  This Contract may be executed by facsimile
signatures or electronic delivery of signatures which shall be binding on the
parties hereto, with original signatures to be delivered as soon as reasonably
practical thereafter.

13.13

Construction.  No provision of this Contract shall be construed in favor of, or
against, any particular party by reason of any presumption with respect to the
drafting of this Contract; both parties, being represented by counsel, having
fully participated in the negotiation of this instrument.

13.14

Confidentiality.  Purchaser shall not disclose the terms and conditions
contained in this Contract and shall keep the same confidential, provided that
Purchaser may disclose the terms and conditions of this Contract (a) as required
by law, (b) to consummate the terms of this Contract, or any financing relating
thereto, or (c) to Purchaser's or Seller's lenders, attorneys and accountants.
 Any information obtained by Purchaser in the course of its inspection of the
Property, and any Materials provided by Seller to Purchaser hereunder, shall be
confidential and Purchaser shall be prohibited from making such information
public to any other person or entity other than its Consultants, without
Seller's prior written authorization, which may be granted or denied in Seller's
sole discretion.  In addition, Purchaser shall use its reasonable efforts to
prevent its Consultants from divulging any such confidential information to any
unrelated third parties except as reasonably necessary to third parties engaged
by Purchaser for the limited purpose of analyzing and investigating such
information for the purpose of consummating the transaction contemplated by this
Contract.  Unless and until the Closing occurs, Purchaser shall not market the
Property (or any portion thereof) to any prospective purchaser or lessee without
the prior written consent of Seller, which consent may be withheld in Seller's
sole discretion.  Notwithstanding the provisions of Section 13.9, Purchaser
agrees that the covenants, restrictions and agreements of Purchaser contained in
any confidentiality agreement executed by Purchaser prior to the Effective Date
shall survive the execution of this Contract and shall not be superseded hereby.

13.15

Time of the Essence.  It is expressly agreed by the parties hereto that time is
of the essence with respect to this Contract.

13.16

Waiver.  No delay or omission to exercise any right or power accruing upon any
default, omission, or failure of performance hereunder shall impair any right or
power or shall be construed to be a waiver thereof, but any such right and power
may be exercised from time to time and as often as may be deemed expedient.  No
waiver, amendment, release, or modification of this Contract shall be
established by conduct, custom, or course of dealing and all waivers must be in
writing and signed by the waiving party.

13.17

Attorneys’ Fees.  In the event either party hereto commences litigation or
arbitration against the other to enforce its rights hereunder, the substantially
prevailing party in such litigation shall be entitled to recover from the other
party its reasonable attorneys' fees and expenses incidental to such litigation
and arbitration, including the cost of in-house counsel and any appeals.

13.18

Time Zone/Time Periods.  Any reference in this Contract to a specific time shall
refer to the time in the time zone where the Property is located.  (For example,
a reference to 3:00 p.m. refers to 3:00 p.m. MST if the Property is located in
Denver, Colorado.)  Should the last day of a time period fall on a weekend or
legal holiday, the next Business Day thereafter shall be considered the end of
the time period.

13.19

1031 Exchange.  Seller and Purchaser acknowledge and agree that the purchase and
sale of the Property may be part of a tax-free exchange for either Purchaser or
Seller pursuant to Section 1031 of the Code, the regulations promulgated
thereunder, revenue procedures, pronouncements and other guidance issued by the
Internal Revenue Service.  Each party hereby agrees to cooperate with each other
and take all reasonable steps on or before the Closing Date to facilitate such
exchange if requested by the other party, provided that (a) no party making such
accommodation shall be required to acquire any substitute property, (b) such
exchange shall not affect the representations, warranties, liabilities and
obligations of the parties to each other under this Contract, (c) no party
making such accommodation shall incur any additional cost, expense or liability
in connection with such exchange (other than expenses of reviewing and executing
documents required in connection with such exchange), and (d) no dates in this
Contract will be extended as a result thereof, except as specifically provided
herein.  Notwithstanding anything in this Section 13.19 to the contrary, Seller
shall have the right to extend the Closing Date (as extended pursuant to the
second or third sentences of Section 5.1) for up to 30 days in order to
facilitate a tax free exchange pursuant to this Section 13.19, and to obtain all
documentation in connection therewith.

13.20

No Personal Liability of Officers, Trustees or Directors of Seller's Partners.
 Purchaser acknowledges that this Contract is entered into by Seller which is a
Delaware limited partnership, and Purchaser agrees that none of Seller's
Indemnified Parties shall have any personal liability under this Contract or any
document executed in connection with the transactions contemplated by this
Contract.

13.21

No Exclusive Negotiations.  Seller shall have the right, at all times prior to
the expiration of the Feasibility Period, to solicit backup offers and enter
into discussions, negotiations, or any other communications concerning or
related to the sale of the Property with any third-party; provided, however,
that such communications are subject to the terms of this Contract, and that
Seller shall not enter into any contract or binding Contract with a third-party
for the sale of the Property unless such Contract is contingent on the
termination of this Contract without the Property having been conveyed to
Purchaser.

13.22

ADA Disclosure.  Purchaser acknowledges that the Property may be subject to the
federal Americans With Disabilities Act (the "ADA") and the federal Fair Housing
Act (the "FHA").  The ADA requires, among other matters, that tenants and/or
owners of "public accommodations" remove barriers in order to make the Property
accessible to disabled persons and provide auxiliary aids and services for
hearing, vision or speech impaired persons.  Seller makes no warranty,
representation or guarantee of any type or kind with respect to the Property's
compliance with the ADA or the FHA (or any similar state or local law), and
Seller expressly disclaims any such representations.

13.23

No Recording.  Purchaser shall not cause or allow this Contract or any contract
or other document related hereto, nor any memorandum or other evidence hereof,
to be recorded or become a public record without Seller's prior written consent,
which consent may be withheld at Seller's sole discretion.  If the Purchaser
records this Contract or any other memorandum or evidence thereof, Purchaser
shall be in default of its obligations under this Contract.  Purchaser hereby
appoints the Seller as Purchaser's attorney-in-fact to prepare and record any
documents necessary to effect the nullification and release of the Contract or
other memorandum or evidence thereof from the public records.  This appointment
shall be coupled with an interest and irrevocable.

13.24

Relationship of Parties.  Purchaser and Seller acknowledge and agree that the
relationship established between the parties pursuant to this Contract is only
that of a seller and a purchaser of property.  Neither Purchaser nor Seller is,
nor shall either hold itself out to be, the agent, employee, joint venturer or
partner of the other party.

13.25

Dispute Resolution.  Any controversy, dispute, or claim of any nature arising
out of, in connection with, or in relation to the interpretation, performance,
enforcement or breach of this Contract (and any closing document executed in
connection herewith), including any claim based on contract, tort or statute,
shall be resolved at the written request of any party to this Contract by
binding arbitration.  The arbitration shall be administered in accordance with
the then current Commercial Arbitration Rules of the American Arbitration
Association.  Any matter to be settled by arbitration shall be submitted to the
American Arbitration Association in the state in which the Property is located.
 The parties shall attempt to designate one arbitrator from the American
Arbitration Association.  If they are unable to do so within thirty (30) days
after written demand therefor, then the American Arbitration Association shall
designate an arbitrator.  The arbitration shall be final and binding, and
enforceable in any court of competent jurisdiction.  The arbitrator shall award
attorneys' fees (including those of in-house counsel) and costs to the
substantially prevailing party and charge the cost of arbitration to the party
which is not the substantially prevailing party.  Notwithstanding anything
herein to the contrary, this Section 13.25 shall not prevent Purchaser or Seller
from seeking and obtaining equitable relief on a temporary or permanent basis,
including, without limitation, a temporary restraining order, a preliminary or
permanent injunction or similar equitable relief, from a court of competent
jurisdiction located in the state in which the Property is located (to which all
parties hereto consent to venue and jurisdiction) by instituting a legal action
or other court proceeding in order to protect or enforce the rights of such
party under this Contract or to prevent irreparable harm and injury.  The
court's jurisdiction over any such equitable matter, however, shall be expressly
limited only to the temporary, preliminary, or permanent equitable relief
sought; all other claims initiated under this Contract between the parties
hereto shall be determined through final and binding arbitration in accordance
with this Section 13.25.

13.26

AIMCO Marks.  Purchaser agrees that Seller, the Property Manager or AIMCO, or
their respective affiliates, are the sole owners of all right, title and
interest in and to the AIMCO Marks (or have the right to use such AIMCO Marks
pursuant to license agreements with third parties) and that no right, title or
interest in or to the AIMCO Marks is granted, transferred, assigned or conveyed
as a result of this Contract.  Purchaser further agrees that Purchaser will not
use the AIMCO Marks for any purpose.

13.27

Non-Solicitation of Employees.  Prior to the expiration of the Feasibility
Period, Purchaser acknowledges and agrees that, without the express written
consent of Seller, neither Purchaser nor any of Purchaser's employees,
affiliates or agents shall solicit any of Seller's employees or any employees
located at the Property (or any of Seller's affiliates' employees located at any
property owned by such affiliates) for potential employment.

13.28

Survival.  Except for (a) all of the provisions of this Article XIII (other than
Sections 13.19 and 13.21); (b) Sections 2.3, 3.3, 3.4, 3.5, 4.8, 5.4, 5.5, 6.2,
6.5, 9.1, 11.3, 14.1, and; (c) any other provisions in this Contract, that by
their express terms survive the termination or Closing; and (d) any payment
obligation of Purchaser under this Contract (the foregoing (a), (b), (c) and (d)
referred to herein as the "Survival Provisions"), none of the terms and
provisions of this Contract shall survive the termination of this Contract, and
if the Contract is not so terminated, all of the terms and provisions of this
Contract (other than the Survival Provisions, which shall survive the Closing)
shall be merged into the Closing documents and shall not survive Closing.

13.29

Multiple Purchasers.  As used in this Contract, the term "Purchaser" means all
entities acquiring any interest in the Property at the Closing, including,
without limitation, any assignee(s) of the original Purchaser pursuant to
Section 13.3 of this Contract.  In the event that "Purchaser" has any
obligations or makes any covenants, representations or warranties under this
Contract, the same shall be made jointly and severally by all entities being a
Purchaser hereunder.  

ARTICLE XIV
LEAD–BASED PAINT DISCLOSURE

14.1

Disclosure.  Seller and Purchaser hereby acknowledge delivery of the Lead Based
Paint Disclosure attached as Exhibit H hereto.  

14.2

Consent Agreement.  Testing (the "Testing") has been performed at the Property
with respect to lead-based paint.  Law Engineering and Environmental Services,
Inc. performed the Testing and reported its findings in the Land Based Print
Inspection Survey dated May 14, 2001, a copy of which is attached hereto as
Exhibit I (the "Report").  The Report certifies the Property as lead-based paint
free.  By execution hereof, Purchaser acknowledges receipt of a copy of the
Report, the Lead-Based Paint Disclosure Statement attached hereto as Exhibit H,
and acknowledges receipt of that certain Consent Agreement (the "Consent
Agreement") by and among the United States Environmental Protection Agency
(executed December 19, 2001), the United States Department of Housing and Urban
Development (executed January 2, 2002), and Apartment Investment and Management
Company ("AIMCO") (executed December 18, 2001).  Because the Property has been
certified as lead based paint free, Seller is not required under the Consent
Agreement to remediate or abate any lead-based paint condition at the Property
prior to the Closing.  Purchaser acknowledges and agrees that (1) after Closing,
the Purchaser and the Property shall be subject to the Consent Agreement and the
provisions contained herein related thereto and (2) that Purchaser shall not be
deemed to be a third party beneficiary to the Consent Agreement.  

[Remainder of Page Intentionally Left Blank]

















NOW, THEREFORE, the parties hereto have executed this Contract as of the date
first set forth above.




Seller:




CCIP/2 CANYON CREST, L.L.C.

a Delaware limited liability company


By: CONSOLIDATED CAPITAL
      INSTITUTIONAL PROPERTIES/2, LP
      SERIES B,

       a Delaware limited partnership,

       its member


By: CONCAP EQUITIES, INC.,

      a Delaware corporation,

      its general partner







By: /s/Brian J. Bornhorst

     Name:  Brian J. Bornhorst

      Title:  Vice President







Purchaser:




BELLAIRE HOLDINGS LLC

a Colorado limited liability company




By:  /s/Scott Shwayder

Name:  Scott Shwayder

Title:  Manager




A single member LLC reported under Lighthouse Investments, LLC




Purchaser's Tax Identification Number/Social Security Number:




Lighthouse Investments, LLC

84-1556189




FW MADISON MARKETING GROUP, LLC

a Colorado limited liability company




By:  /s/Scott Shwayder

Name:  Scott Shwayder

Title:  Manager







Purchaser's Tax Identification Number/Social Security Number:




84-1318058








 










ESCROW AGENT SIGNATURE PAGE




The undersigned executes the Contract to which this signature page is attached
for the sole purpose of agreeing to the provisions of Section 2.3 of the
Contract, and hereby establishes June 27, 2008 as the date of opening of escrow
and designates 06334430 as the escrow number assigned to this escrow.




ESCROW AGENT:




STEWART TITLE GUARANTY COMPANY







By:  /s/Wendy Howell

Name:  Wendy Howell

Title:  Assistant Vice President

National Commercial

Closing Specialist








 










BROKER SIGNATURE PAGE




The undersigned Broker hereby executes this Broker Signature Page solely to
confirm the following:  (a) Broker represents only the Seller in the transaction
described in the Contract to which this signature page is attached, (b) Broker
acknowledges that the only compensation due to Broker in connection with the
Closing of the transaction described in the Contract to which this signature
page is attached is as set forth in a separate agreement between Seller and
Broker, and (c) Broker represents and warrants to Seller that Broker and its
affiliates has not and will not receive any compensation (cash or otherwise)
from or on behalf of Purchaser or any affiliate thereof in connection with the
transaction, and do not, and will not at the Closing, have any direct or
indirect legal, beneficial, economic or voting interest in Purchaser (or in an
assignee of Purchaser, which pursuant to Section 13.3 of the Contract, acquires
the Property at the Closing) nor has Purchaser granted (as of the Effective Date
or the Closing Date) the Broker or any of its affiliates any right or option to
acquire any direct or indirect legal, beneficial,  economic or voting interest
in Purchaser.

BROKER:




CB RICHARD ELLIS










By:  /s/Craig Henig

Name:  Craig Henig

Title:  Senior Managing Director











 










SCHEDULE 1




DEFINED TERMS




1.1.

"ADA" shall have the meaning set forth in Section 13.22.

1.2.

"Additional Deposit" shall have the meaning set forth in Section 2.2.2.

1.3.

"AIMCO" means Apartment Investment and Management Company.

1.4.

“Marks" means all words, phrases, slogans, materials, software, proprietary
systems, trade secrets, proprietary information and lists, and other
intellectual property owned or used by Seller, the Property Manager, or AIMCO in
the marketing, operation or use of the Property (or in the marketing, operation
or use of any other properties managed by the Property Manager or owned by AIMCO
or an affiliate of either Property Manager or AIMCO).

1.5.

"Assumption HAP Voucher Fees" shall have the meaning set forth in Section
4.8.2.2.4.

1.6.

"Broker" shall have the meaning set forth in Section 9.1.

1.7.

"Business Day" means any day other than a Saturday or Sunday or Federal holiday
or legal holiday in the States of Colorado and Texas.

1.8.

"Closing" means the consummation of the purchase and sale and related
transactions contemplated by this Contract in accordance with the terms and
conditions of this Contract.

1.9.

"Closing Date" means the date on which date the Closing of the conveyance of the
Property is required to be held pursuant to Section 5.1.

1.10.

"Code" shall have the meaning set forth in Section 2.3.6.

1.11.

Intentionally Omitted.

1.12.

"Consultants" shall have the meaning set forth in Section 3.1.

1.13.

"Damage Notice" shall have the meaning set forth in Section 11.1.

1.14.

"Deed" shall have the meaning set forth in Section 5.2.1.

1.15.

"Deed of Trust" shall have the meaning set forth in Section 4.5.

1.16.

"Deposit" means, to the extent actually deposited by Purchaser with Escrow
Agent, the Initial Deposit and the Additional Deposit.

1.17.

"Escrow Agent" shall have the meaning set forth in Section 2.2.1.


1.18.

"Excluded Permits" means those Permits which, under applicable law, are
nontransferable and such other Permits, if any, as may be designated as Excluded
Permits on Schedule 1.1.1.

1.19.

"Existing Survey" shall have the meaning set forth in Section 4.2.

1.20.

"Feasibility Period" shall have the meaning set forth in Section 3.1.

1.21.

"FHA" shall have the meaning set forth in Section 13.22.

1.22.

"Fixtures and Tangible Personal Property" means all fixtures, furniture,
furnishings, fittings, equipment, machinery, apparatus, appliances and other
articles of tangible personal property located on the Land or in the
Improvements as of the Effective Date and used or usable in connection with the
occupation or operation of all or any part of the Property, but only to the
extent transferable.  The term "Fixtures and Tangible Personal Property" does
not include (a) equipment leased by Seller and the interest of Seller in any
equipment provided to the Property for use, but not owned or leased by Seller,
or (b) property owned or leased by any Tenant or guest, employee or other person
furnishing goods or services to the Property, or (c) property and equipment
owned by Seller, which in the ordinary course of business of the Property is not
used exclusively for the business, operation or management of the Property, or
(d) the property and equipment, if any, expressly identified in Schedule
1.1.2.

1.23.

"General Assignment" shall have the meaning set forth in Section 5.2.3.

1.24.

"Good Funds" shall have the meaning set forth in Section 2.2.1.

1.25.

"HAP Voucher Approval" shall have the meaning set forth in Section 4.8.2.2.1.

1.26.

"HAP Voucher Assumption" shall have the meaning set forth in Section 4.8.2.

1.27.

"HAP Voucher Assumption Application" shall have the meaning set forth in Section
4.8.2.2.1.

1.28.

"HAP Voucher Contract" shall mean any Housing Assistance Payment Contract which
regulates Section 8 payments to the Property under existing vouchers issued by
the applicable local housing authority (the "Housing Authority").

1.29.

"Housing Authority Requirements" shall have the meaning set forth in Section
4.8.2.2.1.

1.30.

"HUD" means the United States Department of Housing and Urban Development.

1.31.

"Improvements" means all buildings and improvements located on the Land taken
"as is."

1.32.

"Initial Deposit" shall have the meaning set forth in Section 2.2.1.


1.33.

"Land" means all of those certain tracts of land located in the State of
Colorado described on Exhibit A, and all rights, privileges and appurtenances
pertaining thereto.

1.34.

"Lease(s)" means the interest of Seller in and to all leases, subleases and
other occupancy contracts, whether or not of record, which provide for the use
or occupancy of space or facilities on or relating to the Property and which are
in force as of the Closing Date for the Property.

1.35.

"Leases Assignment" shall have the meaning set forth in Section 5.2.4.

1.36.

"Lender" means Federal Home Loan Mortgage Corporation, assignee of GMAC
Commercial Mortgage Corporation.

1.37.

"Loan" means the indebtedness owing to Lender evidenced by the Note.

1.38.

"Loan Payoff" shall have the meaning set forth in Section 5.1.

1.39.

"Losses" shall have the meaning set forth in Section 3.4.1.

1.40.

"Materials" shall have the meaning set forth in Section 3.5.

1.41.

"Miscellaneous Property Assets" means all contract rights, leases, concessions,
warranties, plans, drawings and other items of intangible personal property
relating to the ownership or operation of the Property and owned by Seller,
excluding, however, (a) receivables, (b) Property Contracts, (c) Leases, (d)
Permits, (e) cash or other funds, whether in petty cash or house "banks," or on
deposit in bank accounts or in transit for deposit, (f) refunds, rebates or
other claims, or any interest thereon, for periods or events occurring prior to
the Closing Date, (g) utility and similar deposits, (h) insurance or other
prepaid items, (i) Seller's proprietary books and records, or (j) any right,
title or interest in or to the AIMCO Marks.  The term "Miscellaneous Property
Assets" also shall include all of Seller's rights, if any, in and to the name
"Canyon Crest" as it relates solely to use in connection with the Property (and
not with respect to any other property owned or managed by Seller, Property
Manager, AIMCO, or their respective affiliates).

1.42.

"New Exception" shall have the meaning set forth in Section 4.6.

1.43.

"New Exception Review Period" shall have the meaning set forth in Section 4.6.

1.44.

"Note" means that certain promissory note in the original principal amount of
$3,640,000, dated December 20, 2000, executed by Seller and payable to the order
of Lender.

1.45.

"Objection Deadline" shall have the meaning set forth in Section 4.3.

1.46.

"Objection Notice" shall have the meaning set forth in Section 4.3.

1.47.

"Objections" shall have the meaning set forth in Section 4.3.


1.48.

"Permits" means all licenses and permits granted by any governmental authority
having jurisdiction over the Property owned by Seller and required in order to
own and operate the Property.

1.49.

"Permitted Exceptions" shall have the meaning set forth in Section 4.4.

1.50.

"Prohibited Person" means any of the following:  (a) a person or entity that is
listed in the Annex to, or is otherwise subject to the provisions of, Executive
Order No. 13224 on Terrorist Financing (effective September 24, 2001) (the
"Executive Order"); (b) a person or entity owned or controlled by, or acting for
or on behalf of any person or entity that is listed in the Annex to, or is
otherwise subject to the provisions of, the Executive Order; (c) a person or
entity that is named as a "specially designated national" or "blocked person" on
the most current list published by the U.S. Treasury Department's Office of
Foreign Assets Control ("OFAC") at its official website,
http://www.treas.gov/offices/enforcement/ofac; (d) a person or entity that is
otherwise the target of any economic sanctions program currently administered by
OFAC; or (e) a person or entity that is affiliated with any person or entity
identified in clause (a), (b), (c) and/or (d) above.

1.51.

"Property" means (a) the Land and Improvements and all rights of Seller, if any,
in and to all of the easements, rights, privileges, and appurtenances belonging
or in any way appertaining to the Land and Improvements, (b) the Property
Contracts, Leases, Permits (other than Excluded Permits), and the right, if any,
of Seller in and to the Fixtures and Tangible Personal Property, and (c) the
Miscellaneous Property Assets owned by Seller which are located on the Property
and used in its operation.

1.52.

"Property Contracts" means all contracts, agreements, equipment leases, purchase
orders, maintenance, service, and similar contracts, excluding Leases,
regardless of whether entered into by Seller, Property Manager, or an affiliate
of either, which relate to the ownership, maintenance, construction or repair
and/or operation of the Property, whether or not assignable by their terms, but
not including (a) any national contracts entered into by Seller, Property
Manager, or AIMCO with respect to the Property (i) which terminate automatically
upon transfer of the Property by Seller, or (ii) which Seller, in Seller's sole
discretion, elects to terminate with respect to the Property effective as of the
Closing Date, or (b) any property management contract for the Property.

1.53.

"Property Contracts List" shall have the meaning set forth in Section 3.5.4.

1.54.

"Property Contracts Notice" shall have the meaning set forth in Section 3.6.

1.55.

"Property Manager" means the current property manager of the Property.

1.56.

"Proration Schedule" shall have the meaning set forth in Section 5.4.1.

1.57.

"Purchase Price" means the consideration to be paid by Purchaser to Seller for
the purchase of the Property pursuant to Section 2.2.

1.58.

"Records Disposal Notice" shall have the meaning set forth in Section 5.4.11.


1.59.

"Records Hold Period" shall have the meaning set forth in Section 5.4.11.

1.60.

"Regional Property Manager" shall have the meaning set forth in Section 6.4.

1.61.

Intentionally Omitted

1.62.

"Rent Roll" shall have the meaning set forth in Section 3.5.3.

1.63.

"Required Assignment Consent" shall have the meaning set forth in Section 3.6.

1.64.

"Response Deadline" shall have the meaning set forth in Section 4.3.

1.65.

"Response Notice" shall have the meaning set forth in Section 4.3.

1.66.

"Seller's Indemnified Parties" shall have the meaning set forth in Section 3.4.1

1.67.

"Seller's Property-Related Files and Records" shall have the meaning set forth
in Section 5.4.11.

1.68.

"Seller's Representations" shall have the meaning set forth in Section 6.1.

1.69.

"Submittal Deadline" shall have the meaning set forth in Section 4.8.2.2.1.

1.70.

"Survey" shall have the meaning ascribed thereto in Section 4.2.

1.71.

"Survival Period" shall have the meaning set forth in Section 6.3.

1.72.

"Survival Provisions" shall have the meaning set forth in Section 13.28.

1.73.

"Tenant" means any person or entity entitled to occupy any portion of the
Property under a Lease.

1.74.

"Tenant Deposits" means all security deposits, prepaid rentals, cleaning fees
and other refundable deposits and fees collected from Tenants, plus any interest
accrued thereon, paid by Tenants to Seller pursuant to the Leases.  Tenant
Deposits shall not include any non-refundable deposits or fees paid by Tenants
to Seller, either pursuant to the Leases or otherwise.

1.75.

"Tenant Security Deposit Balance" shall have the meaning set forth in
Section 5.4.6.2.

1.76.

"Terminated Contracts" shall have the meaning set forth in Section 3.6.

1.77.

"Intentionally Omitted

1.78.

"Third-Party Reports" means any reports, studies or other information prepared
or compiled for Purchaser by any Consultant or other third-party in connection
with Purchaser's investigation of the Property.

1.79.

"Title Commitment" shall have the meaning set forth in Section 4.1.


1.80.

"Title Documents" shall have the meaning set forth in Section 4.1.

1.81.

"Title Insurer" shall have the meaning set forth in Section 2.2.1.

1.82.

"Title Policy" shall have the meaning set forth in Section 4.1.

1.83.

"Uncollected Rents" shall have the meaning set forth in Section 5.4.6.1.

1.84.

"Utility Contract" shall have the meaning set forth in Section 5.4.10.

1.85.

"Vendor Terminations" shall have the meaning set forth in Section 5.2.5.